EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Aronoff on 8/12/2022.

The application has been amended as follows: 
Claim 1, last line, after the word “configuration”, inserted --- and further comprising living hinges connecting adjacent frames to each other---.
Canceled claims 2 and 13-14.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record of US 2014/0308585 teaches a plurality of battery containing pouches positioned in a stack, but fails to teach providing the instantly claimed cell holder comprising a frame and living hinges.  CN 102484221 teaches providing frames comprising cavities containing battery cells, wherein each battery cell is inside a pouch/(film shell) but fails to teach providing the instantly claimed cell holder comprising a frame and living hinges.   US 20130189554 teaches a battery pack (Figures 1a-1e) comprising at least one pouch cell battery (100), the at least one pouch cell battery (104) including a pouch (102) and a battery cell (104) disposed within the pouch (102).  The closest prior art of record fails to teach the instantly claimed battery pack in combination with wherein the at least one pouch cell battery including the pouch and the battery cell disposed in the single cavity of each of the frames, the at least one pouch cell battery being disposed in each of the adjacent frames such that at least a portion of the pouch is positioned within the cavity, and adjacent the pouch cell batteries in adjacent frames are electrically connected to each other; the plurality of frames being arranged in a stacked configuration and further comprising living hinges connecting the adjacent frames to each other.  This combination is neither present nor made obvious in the closest prior art of record. 
Relevant art has been cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							8/13/2022Primary Examiner, Art Unit 1725